DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  With regards to claim 16, A computer readable storage medium encoded with instructions that, when executed on a processor, perform the method according to claim 15. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variation) typically covers forms of non-transitory tangible media and transitory propagating signal. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 9, 11, 12, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holappa et al. [PG. Pub. No.: US 2005/0217369 A1].
With regards to claim 1, Holappa discloses a sensor device for monitoring the volume of granular food or candy (A capacitive liquid level sensor, ABSTRACT) contained in a pick-and-mix container (Any such material level may be measured according to the method and apparatus of the invention. Various dry powders and granular materials may be so measured. Household examples include sugar, flour, chopped nuts, spices and the like, ¶0047), wherein the sensor device comprises at least one pair of electrodes (¶0025), a capacitance meter connected to the at least one pair of electrodes and operable to measure the capacitance over the at least one pair of electrodes to produce an output indicative of the capacitance through the container (electronics to measure the capacitance where, the electronics include conductive structures defining the plates of a capacitor. This capacitor can be configured in several ways, each having an effective set of at least two plates or electrodes defining a gap or encompassing a zone of influence, ¶0025-0026) and a controller operable to determine and report the content level of the container based on at least the output of the capacitance meter and calibration data related to the type of container and/or to the type of content (a simple oscillator with a time constant related to the capacitance to 
With regards to claim 6, Holappa discloses wherein the capacitance meter is configured to use a plurality of capacitance measurements to calculate an average and base the meter output on the calculated average (¶0048).
With regards to claim 8, Holappa discloses wherein said electrodes comprise metal foil or tape connected to the capacitance measuring device (¶0033).
With regards to claim 9, Holappa discloses wherein said metal is copper or aluminum (Various conductive materials such as aluminum, copper, conductive foils, coatings, suspensions of conductive particles, polymers, and various other metal or conductive compositions can be used to form all or part of conductive plates, ¶0033).
With regards to claim 11, Holappa discloses further comprising a light source for visually indicating low content in the container, said controller being operable to activate 
With regards to claim 12, Holappa discloses wherein the electrodes of each respective pair of electrodes are provided on opposite sides of the container for measuring capacitance through the container (Fig. 1, illustrates 15, capacitance of plates on opposite side of 1, cup, ¶0054).
With regards to claim 15, the method claim is met by the system claims as disclosed by Holappa as cited above in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holappa et al. [PG. Pub. No.: US 2005/0217369 A1] in view of Livingston et al. [PG. Pub. No.: US 2003/00003030 A1].
With regards to claim 2, Holappa disclose the claimed invention as cited above in claim 1, however is silent on wherein said at least one pair of electrodes comprise at least two pairs of electrodes.
Livingston teaches of auto compensating capacitive level sensor having a capacitive sensor array 10, having three pairs of reference electrodes or plates, identified as lower electrode 16, middle electrode 14, and an optional upper electrode 12 (¶0018).
At the time of filing it would have been obvious to one ordinary skilled in the art to modify Holappa’s A capacitive liquid level sensor with capacitive level sensor of the present invention includes a capacitive sensor array based upon the teachings of Livingston. When modifying Holappa one would have readily concluded to provide the capacitive level sensor incorporates multiple actual sensors (reference electrodes) that are used to extract information on the nature or composition of the fluid or material to be sensed and to allow the sensor to adjust or scale the level measurement based upon such extracted information. The sensor thus compensates for variations in the composition of the material or fluid being sensed (¶0007).
With regards to claim 3, Livingston teaches wherein said at least two pairs of electrodes share at least one mutual electrode (Fig. 3 illustrates where middle electrode 14 is share with upper and lower electrodes 16 and 12, ¶0022).
With regards to claim 4, Livingston teaches wherein the at least two pairs of electrodes are connected in parallel (Fig. 1, illustrates where a pair of 14 electrodes and a pair of 16 electrodes are connected in parallel, ¶0020) such that the meter (26, microprocessor, Fig. 4) is operable to jointly measure the capacitance in the at least two pairs of electrodes (¶0023).
With regards to claim 5, Livingston teaches wherein the meter (26, microprocessor, Fig. 4) is operable to separately measure capacitance between the electrodes in each respective pair of electrodes and account for the characteristics of each respective pair of electrodes at production of said output of the meter (¶0023).
With regards to claim 13, Livingston teaches said serving system further comprising said container (reservoir, 0018), wherein the electrodes of each respective pair of electrodes are provided on opposite sides of the container for measuring capacitance through the container (Fig. 1, illustrates where a pair 14 and 16 are on opposite sides for mearsuring), and wherein the pairs of electrodes are positioned apart from each other for measuring capacitance through different portions of the container (Figs. 1 & 2, 0019-0021). 
With regards to claim 14, Livingston teaches wherein the electrodes are attached directly onto the outside of the container (Figs 1-3).


Allowable Subject Matter
Claim 7 & 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 7, the prior art does not disclose or suggest the claimed “wherein capacitance measurement is disabled when the input signal indicates the motor is running, and wherein capacitance measurement is enabled when the input signal indicates the motor is not running” in combination with the remaining claimed elements as set forth in claim 7.
With regards to claim 10, the prior art does not disclose or suggest the claimed “wherein the electrodes are substantially planar and comprise a respective bottom portion and a respective top portion, said bottom and top portions being foldable such that the bottom portion extends substantially perpendicularly to the top portion” in combination with the remaining claimed elements as set forth in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852